UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 16, 2007 PROFUTURES DIVERSIFIED FUND, L.P. (Exact name of registrant as specified in its charter) Delaware 0-16898 75-2197831 (State or other jurisdiction of incorporation) (Commission file number) (IRS Employer Identification No.) ProFutures, Inc. 11719 Bee Cave Road Suite 200 Austin, Texas78738 (Address of principal executive offices) Registrant’s telephone number, including area code: (800) 348-3601 Check the appropriate box below if the Form 8-K/A filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Form 8-K/A amends the current report on Form 8-K filed by ProFutures Diversified Fund, L.P. (the “Registrant”) with the Securities and Exchange Commission on July 31, 2007 (the “Original 8-K”) to correct the name of the accountant, McGladrey & Pullen, LLP, which was incorrectly named as RSM McGladrey, Inc. in Item 4.01(b) of the Original 8-K. Item 4.01 Change In Registrant’s Certifying Accountants. (a) On July 16, 2007 the Board of Directors of ProFutures, Inc. (the “Company”), General Partner of ProFutures Diversified Fund, L.P., (the “Fund”), dismissed KBA Group LLP (“KBA”) as the registered public accounting firm for the Fund. The reports of KBA on the Fund’s financial statements for each of the past two fiscal years did not contain an adverse opinion or a disclaimer of opinion, and were not qualified as to uncertainties, audit scope or accounting principles. During the Fund’s two most recent fiscal years and during the period from the end of the most recently completed fiscal year through the date of the Original Form 8-K, the Company has had no disagreements with KBA on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of KBA, would have caused it to make reference to the subject matter thereof in its report on the financial statements of the Fund for such periods. There were no other reportable events (as defined in paragraphs (A) through (D) of Regulation S-K Item 304(a)(1)(v)) during the two most recent fiscal years and through the date of the Original 8-K. The Company, on behalf of the Fund, requested that KBA furnish it a letter addressed to the Commission stating whether it agrees with the above statements.A copy of that letter dated July 30, 2007, was filed as an Exhibit to the Original Form 8-K. (b) On July 16, 2007, McGladrey & Pullen, LLP (“McGladrey”) was engaged by ProFutures, Inc. (the “Company”), the general partner of ProFutures Diversified Fund, L.P. (the “Fund”), to serve as the independent registered public accounting firm of the Fund.During the Fund’s two most recent fiscal years and the interim period prior to engaging McGladrey, the Company has not consulted McGladrey on behalf of the Fund with respect to any of the matters described in Regulation S-K Item 304(a)(2)(i) or (ii). Item 9.01Financial Statements and Exhibits (c) Exhibits Exhibit No. Exhibit Description 16.1* Letter of KBA dated July 30, 2007 regarding the disclosure contained in Item 4.01(a) of the report on the Original Form 8-K. * Previously filed. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 6, 2007 PROFUTURES DIVERSIFIED FUND, L.P. By:ProFutures, Inc., General Partner By: /s/Gary D. Halbert Name Gary D. Halbert Title President Exhibit Index Exhibit No. Exhibit Description 16.1* Letter of KBA dated July 30, 2007 regarding the disclosure contained in Item 4.01(a) of the report on the Original Form 8-K. * Previously filed.
